Citation Nr: 1606085	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for Crohn's disease, prior to August 25, 2008, and to an initial evaluation in excess of 60 percent from November 1, 2008.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from June 1993 to March 2004, and prior reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Initially, in 2007, the Veteran's claim for service connection for Crohn's disease was denied.  In July 2008, service connection was granted, and a noncompensable initial evaluation was assigned, effective April 11, 2007.  Later rating decisions assigned a 10 percent initial evaluation for Crohn's disease, from April 11, 2007, a temporary total (100 percent) evaluation effective August 25, 2008, and a 60 percent initial evaluation effective from November 1, 2008.  

Since these increases did not constitute full grants of the benefits sought, the increased initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A temporary total (100%) evaluation was assigned from August 25, 2008 through October 31, 2008.  No issue regarding the evaluation for that period is on appeal.

During telephone contact in October 2015, the Veteran changed his request for a Travel Board Hearing to a request for a Videoconference Board Hearing.  The requested Videoconference Hearing was conducted in December 2015 before the undersigned.

During his 2015 Videoconference Hearing, the Veteran indicated that he wished to seek service connection for the residuals of lipomas removed during his service, and service connection for the cause of lipomas removed since his service discharge.  The Veteran also testified that skin disability, difficulty sleeping, and stomach problems either started in service or were related to his service-connected Crohn's disease.  These claims, which have not been previously raised or adjudicated, are REFERRED to the agency of original jurisdiction (AOJ) for any action necessary.

The issue of entitlement to an initial evaluation in excess of 60 percent for Crohn's disease, from January 13, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The Veteran's Crohn's disease was manifested by inflamed, ulcerated mucosal of the ileal portion of the intestinal tract, and by partial stricture of the ileocecal valve, but was not manifested by marked malnutrition, liver abscess, or other serious complication, until the Veteran developed an intestinal obstruction which required surgery on August 25, 2008.

2.  From November 1, 2008, through January 13, 2015, the Veteran's Crohn's disease has been manifested by intermittent exacerbations and by periods of remission, use of immunosuppressive medications, and fair health during remissions, but not by marked malnutrition or any serious complication such as liver abscess.


CONCLUSIONS OF LAW

1.  Prior to August 25, 2008, the criteria for an initial 60 percent evaluation for Crohn's disease were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.20, 4.114, Diagnostic Code 7323 (2015).

2.  From November 1, 2008, to January 13, 2015, the criteria for an initial evaluation in excess of 60 percent for Crohn's disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.20, 4.114, Diagnostic Code 7323 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and regulations governing increased ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. 

Separate ratings for different periods of time during the pendency of an appeal may be warranted, based on the facts found, a practice of assigning ratings referred to as "staged" ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

When an unlisted condition is encountered, it may be evaluated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's Crohn's disease is evaluated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7323, the criteria for evaluation of ulcerative colitis.  A 30 percent rating is warranted for moderately severe symptoms, with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms, with numerous attacks a year and malnutrition, with only fair health during remissions.  A 100 percent rating is warranted for pronounced symptoms, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7323.


Facts and analysis

The Veteran's service treatment records reflect that Crohn's disease was diagnosed and treated during the Veteran's service.  Colonoscopy conducted in April 2003 disclosed that the Veteran's ileocecal valve was scarred and ulcerated.  The report of December 2003 Physical Evaluation Board proceedings reflects a conclusion that the Veteran was physically unfit for service because of Crohn's disease.  

1.  Initial evaluation from April 11, 2007 to August 25, 2008

Following his March 2004 separation from service, the Veteran sought service connection for Crohn's disease in April 2007.  Post-service private evaluation, including the report of February 2008 EGD (esophagogastroduodenoscopy) and colonoscopy disclosed ulcerative esophagitis and mild stricture formation at the gastroesophageal junction, and disclosed erosion and stricture of the ileocecal valve.  There was apparent chronic scarring and inflammation and ulceration of the ileal mucosa; the stricture at the terminal ileum precluded endoscopic examination, although specimens for biopsy were obtained.  The Veteran had intense pain after the colonoscopy and was hospitalized.

May 2008 VA examination reveals that the Veteran reported a 30-pound weight loss in the past three months and intermittent abdominal pain.  He reported alternating diarrhea and constipation.  He denied that he had any symptoms of Crohn's disease. He described his health as "poor."  The Veteran refused to take medication, as it made him "feel sick."  Objective examination disclosed tenderness of the abdomen at the umbilicus and in the right lower quadrant.  The examination report reflects that the examiner reviewed the reports of a 2006 private pathology report which showed no diagnostic abnormality of the colon; the examiner did not discuss the February 2008 findings on EGD and colonoscopy.

A May 2008 private treatment record reflects that the Veteran declined medications, and had discontinued medications previously prescribed.  The Veteran reported regular bowel habits, and reported that he had no abdominal pain or nausea.  The Veteran was working as a civilian criminal investigator for the Army, and was planning to return to Iraq the following day.  He stated that he had attempted to obtain a waiver for this deployment, but had been unsuccessful.

While overseas, the Veteran developed severe abdominal pain and multiple other symptoms, possibly including jaundice.  He was stabilized and returned to the United States in late August 2008, where he reported to for hospital emergency care.  He underwent urgent ileocolic resection on August 25, 2008, to treat a high-grade small bowel obstruction, secondary to ileal stricture resulting from Crohn's disease. 

A March 2009 medical statement from AHL, M.D. stated that the Veteran's Crohn's disease was marked by frequent and severe flareups which occurred unpredictably.  Dr. AHL noted that the Veteran was advised to remain in the Continental United States, but was sent abroad by his employer and developed a high grade small bowel obstruction while overseas.

Diagnostic code 7323 provides for a 10 percent evaluation for "moderate" ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires "moderately severe" ulcerative colitis, and a 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks yearly. 

In this case, a 10 percent initial evaluation has been assigned, prior to August 25, 2008, apparently because the Veteran reported few symptoms of Crohn's disease at the time of the February 2008 VA examination, except abdominal pain and a weight loss of 30 pounds. 

Private treatment records for the period prior to August 25, 2008, which were not available for review when the Veteran's initial rating was assigned, reflect that there were objective findings of stricture and ulceration resulting from Crohn's disease on objective examination by colonoscopy in February 2008.  The fact that the Veteran reported minimal symptomatology, other than abdominal pain and loss of 30 pounds, is less persuasive evidence of the severity of his disease than the reports of the diagnostic EGD and colonoscopy.  

The Veteran required emergency surgery in August 2008 as a result of his Crohn's disease.  Even though the Veteran did not seek medical treatment for "numerous attacks yearly" or report multiple symptoms prior to that date, the objective findings of ulceration and stricture provide a more accurate picture of the actual severity of the disease than the Veteran's subjective complaints in this case.  

The medical evidence as a whole supports a 60 percent initial evaluation prior to August 25, 2008 (the appeal period).

2.  Evaluation from November 1, 2008 to January 12, 2015

Following the Veteran's intestinal resection in August 2008, he returned to work in later 2008.  The Veteran began using medications to control the symptoms of Crohn's disease.  The record reflects that his employment changed.  While the record does not provide details about why the Veteran changed jobs, it appears that his service-connected Crohn's disability was a factor.  

A June 2009 colonoscopy and biopsy revealed mild ileitis and shallow erosions at the anastomosis (ileocecal) and in the distal ileum.  The provider who evaluated the Veteran in November 2009 concluded that the disease was flaring up, and recommended changes to the medical regimen.  Private treatment records establish that the Veteran was seen on an emergency basis in June 2010 for a several day history of abdominal pain.  An abdominal CT (computerized tomography) scan noted mild thickening of the bowel wall proximal to the colon resection anastomosis.

In July 2010, the treating provider concluded that the Veteran's symptoms were consistent with an exacerbation of Crohn's disease.  A September 2010 colonoscopy disclosed moderate to severe inflammation of the ileal mucosa.  Pathology examination confirmed moderately active inflammation consistent with Crohn's disease.  

The Veteran began using a vegetarian diet, and reported in October 2010 that he had no abdominal pain, unintentional weight loss, nausea, and had normal bowel habits.  Evaluation in March 2011, including laboratory examination for CRP (C-reactive protein), was consistent with quiescent inflammation.  

August 2011 evaluation revealed a flare-up of the Veteran's Crohn's disease.  The Veteran reported five to six non-bloody stools daily, with abdominal bloating, but not abdominal pain or other symptoms.  Colonoscopy in February 2012 disclosed that the ileocolonic anastomosis was moderately inflamed and that there were several shallow ulcerations in the distal terminal ileum.  The Veteran's medication regimen was again changed.  The Veteran reported some relief from abdominal pain symptoms and reported decreased bowel movements from more than 10 daily to less than five daily on average.  The Veteran continued on an aggressive medication regimen for treatment of Crohn's disease.

The record reflects laboratory examination of the Veteran's blood, noted in the report of January 13, 2015 private evaluation, showed a positive serum Quantiferon tuberculosis test.  The provider advised the Veteran that he could not continue to take one of his medications, a monthly injection of Cimzia, a tumor necrosis factor (TNF) (immunosuppressive) medication unless he took medications to prevent tuberculosis.  

At his December 2015 hearing before the Board, the Veteran testified that his Crohn's disease had increased in severity.  The Veteran described the increased severity as manifested by the need to take TB medications (see January 13, 2015 private treatment note), increased number of bowel movements (see July 2015 multiple treatment notes), skin problems (see July 2015 private treatment notes) and difficulty sleeping.  Transcript, December 2105 Videoconference Hearing at 8-11.  For this reason, the evaluation of Crohn's disease from January 13, 2015 to the present is addressed in the Remand, below.  

The Veteran's Crohn's disease is currently evaluated as 60 percent disabling, from November 1, 2008.  The next higher rating, a 100 percent schedular evaluation, is warranted if there is marked malnutrition, anemia, general debility, or there is a serious complication.  

The records from November 2008 to January 13, 2015, reflect that the Veteran was employed.  He did not require hospitalization for treatment of Crohn's disease during this period, although he was treated on an emergency basis infrequently. (See June 2010 private emergency department report).  Colonoscopy examinations and other diagnostic examinations disclosed continuing concerns with inflammation and ulceration of the small bowel, but no the severity of the symptoms and findings did not increase.  Findings ranged from mild ileitis (June 2009) to shallow ulcerations (September 2010) to mild diarrhea (August 2011) to clinically quiescent disease (February 2014 private treatment note).  These medical evaluations do not support a finding that the Veteran's service-connected Crohn's disease met the criteria for a total (100 percent) disability evaluation.  

No provider stated that the Veteran was malnourished.  Private outpatient evaluations from February 2013 through January 13, 2015 disclose that the Veteran's hemoglobin was 14.1gm/100ml or higher.  Anemia is defined, for VA rating purposes, at 38 C.F.R. § 4.117, DC 7700.  Where hemoglobin is 10gm/100ml, or better, a 10 percent evaluation is warranted only if there are symptoms such as weakness, fatigability, or shortness of breath.  No provider has assigned a diagnosis of anemia, and the record makes it clear that the Veteran's Crohn's disease did not result in anemia as defined by VA during this period or other evidence of malnutrition.     

The evidence as to whether the Veteran met the criteria for a 100 percent evaluation during this period is not in equipoise.  There is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim for an initial evaluation in excess of 60 percent for Crohn's disease during the period from November 2008 to January 13, 2015 is denied. 

Extraschedular evaluations

The Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the criteria for rating skin disabilities and residuals of tonsillectomy encompasses all objective symptoms of disability the Veteran manifested and all subjective symptoms the Veteran reported. 

A higher rating that 60 percent is available for Crohn's disease, but the Veteran did not manifest the increased symptoms required for the higher rating during either period addressed in this decision.  The assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board acknowledges that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board is unable to find any evidence that there are additional factors or symptoms of service-connected Crohn's disease that are not addressed in this decision or in the appended Remand.  The AOJ will again address extraschedular evaluation when it addressed the issues referred to the AOJ in the Introduction, above, and after the completion of the appended Remand.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, the Veteran's entitlement to an extraschedular rating based upon the combined effect of multiple conditions may be reconsidered after the actions directed in the Remand, below, are completed, if the Veteran is awarded service connection for any additional disability.  

Duties to assist and notify

The Veteran was notified of the criteria for service connection for Crohn's disease in June 2007.  The Veteran has been granted service connection for Crohn's disease, and this appeal arises from the Veteran's disagreement with an initial disability evaluation.   Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran does not contend that there is any defect in the notice to him, and has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran has been afforded VA examination, and has submitted private clinical records sufficient to evaluate the claim, as to the period addressed in this decision, since the most recent VA examination.  The Veteran has not indicated that he is unable to work, or that he has submitted a claim for disability benefits to any other federal or state agency.  The Veteran has not identified any non-VA clinical records or other additional records that should be obtained that are available that should be obtained.  The duty to assist has been met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the issue on appeal was correctly identified, and the Veteran's testimony reflects that the Veteran understood the criteria for a higher evaluation for Crohn's disease and the types of evidence that he could identify or submit.  The duties under 38 C.F.R. § 3.103 have been met.  

Thus, the Board finds that VA has satisfied the duties to notify and assist the Veteran.  No further notice or assistance to the Veteran is required to fulfill VA's duties to assist him to substantiate the claims addressed in this decision.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

An increase from an initial 10 percent evaluation to an initial 60 percent evaluation for Crohn's disease, but no higher evaluation, prior to August 25, 2008, is granted, subject to law and regulations governing the effective date of an award of compensation. 

The appeal for an initial evaluation in excess of 60 percent for Crohn's disease from November 1, 2008, to January 13, 2015, is denied.  


REMAND

At his December 2015 hearing before the Board, the Veteran contended that he had recently experienced increased symptoms or complications of his Crohn's disease, or additional disabilities secondary to the Crohn's disease.  He testified regarding possible liver complications, diverticulosis, and having to take medication to prevent tuberculosis because of the medications required for Crohn's disease.  See July 2015 private Emergency Department treatment records (diagnosis of hepatic steatosis); January 13, 2015 private treatment note (medication required for confirmed exposure to TB).  

The Veteran requested another VA examination.  VA examination to determine the severity of Crohn's disease from January 13, 2015 to the present is required.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit or identify any evidence relevant to the severity of Crohn's disease from January 13, 2015.  The Veteran should be encouraged to submit these records himself to speed the process of evidentiary development.

2.  Associate any VA clinical records since January 13, 2015, with the claims file.

3.  The Veteran should be afforded VA examination as necessary to determine the severity of Crohn's disease since January 13, 2015.  Describe all abdominal or gastrointestinal (GI) tract symptoms, beginning from January 13, 2015 to the present.  If there are periods of exacerbation, describe the Veteran's symptoms during exacerbation, and identify, as nearly as possible, dates of onset and resolution of periods of exacerbation.  

For abdominal and GI symptoms, state whether the symptom(s) is or is not a manifestation of Crohn's disease.  If an abdominal or GI symptom is not attributable to Crohn's disease, assign a diagnosis and explain why a diagnosis other than Crohn's disease is assigned.  

Provide an opinion as to whether the severity of Crohn's disease has increased or decreased since January 13, 205, and reference specific clinical evidence to support the opinion.  

If possible, the examiner should indicate if this disability has caused or aggravated other problems. 

4.  Then, the AOJ should re adjudicate the claim.  If any claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


